Exhibit 10.34

 

AMENDMENT NO. 2 TO OFFICE LEASE

 

This AMENDMENT NO. 2 TO OFFICE LEASE (this “Amendment”) is dated December 7,
2000, for reference purposes only, by and between MARRIOTT PLAZA ASSOCIATES
L.P., a California limited partnership (“Landlord”), and COMMERCE ONE, INC., a
Delaware corporation (successor-in-interest to Commercebid.com) (“Tenant”).

 

RECITALS

 

A.            Landlord and Commercebid.com entered into that certain Office
Lease dated August 30, 1999 (the “Lease”) for premises consisting of
approximately 10,029 rentable square feet with a street address of 2901 Tasman
Drive, Suite 211, Santa Clara, California, and more particularly described in
the Lease;

 

B.            On November 12, 1999, Tenant succeeded to the interest of
Commercebid.com as tenant under the Lease.

 

C.            Landlord and Tenant entered into that certain Amendment No. 1 To
Office Lease dated October 20, 2000 whereby Landlord agreed to (i) lease to
Tenant certain additional suites in the Building and (ii) to grant to Tenant
options to lease certain additional suites in the Building (“First Amendment”).

 

D.            At Tenant’s request, Landlord has agreed to lease to Tenant one
additional suite in the Building known as Suite 112 comprised of approximately
2,893 square feet.

 

E.             Landlord and Tenant desire to further amend the Lease on the
terms and conditions set forth herein.  Capitalized terms used in this Amendment
and not otherwise defined shall have the meanings assigned to them in the Lease.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Additional Definitions.  The shall be added to the end of Article
1 of the Lease:  “The term “Suite 112” shall mean Suite 112 of the Building
comprised of approximately 2,893 square feet.”

 

2.             Premises.  Suite 112 shall be delivered by Landlord to Tenant in
accordance with the provisions in Section 5 below, and once so delivered shall
be deemed part of the Premises for all purposes under the Lease.

 

3.             Base Year.  Base Year for Suite 112 shall be calendar year 2001.

 

4.             Security Deposit.  The Security Deposit shall be increased by
$18,081.25 to $143,081.25.  The additional Security Deposit of $18,081.25 shall
be delivered to Landlord

 

1

--------------------------------------------------------------------------------


 

within five (5) business days after full execution of this Lease.  The
additional Security Deposit shall either be in the form of cash or Tenant shall
deliver to Landlord a replacement Letter of Credit (in the same form and content
as the existing Letter of Credit, except for the amount thereof) for the then
full amount of the Security Deposit and Landlord shall return the existing
Letter of Credit to Tenant.  If Tenant elects, Tenant may initially post cash
for the additional Security Deposit and at a later date replace the cash with
the Letter of Credit as set forth herein.

 

5.             Delivery and Base Rent for Suite 112.

 

5.1          Delivery.  Landlord shall deliver to Tenant Suite 112 upon full
execution of this Amendment; provided, however, that if Landlord, for any reason
whatsoever beyond Landlord’s reasonable control, cannot deliver possession of
Suite 112 to Tenant on such date, this Lease shall not be void or voidable as to
Suite 112 or any of the Premises, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, but in that event, rent for Suite 112 shall
be abated until Landlord can deliver possession.  In the event Tenant occupies
any part of Suite 112 prior to the delivery date as set forth in this
subsection, Tenant shall commence paying rent for Suite 112 as of such date.

 

5.2          Base Rent.  The lease by Landlord to Tenant of Suite 112 shall be
on the following terms:  (i) the Commencement Date for Base Rent for Suite 112
shall be forty-five (45) days after Suite 112 is delivered to Tenant and  (ii)
Base Rent for Suite 112 shall be $18,081.25 per month and shall be increased
pursuant to Section 7 below.

 

6.             Condition of Suite 112.  Tenant hereby acknowledges that Tenant
has inspected Suite 112 and that Landlord shall deliver such suite and all
Building or operating systems to Tenant (and Tenant hereby accepts them) in
their then “AS IS” condition, with all faults, subject to Landlord’s maintenance
and repair obligations under Section 18 (a) of the Lease.  Landlord makes no
representations or warranties to Tenant regarding the condition of the Suite
112.

 

7.             Rent Increases.  Base Rent for Suite 112 shall be increased by
four percent (4%) on March 1, 2002 and each March 1st thereafter until the
expiration or earlier termination of the Lease.

 

8.             Tenant Improvements.   Tenant shall, pursuant to the work letter
attached to the Lease as Exhibit B (the “Work Letter”), perform the work and
make the installations in Suite 112 substantially as set forth in the Work
Letter (such work and installations to be performed or made by Tenant
hereinafter referred to as the “Improvement Work”).

 

9.             Ratification.   The Lease and First Amendment, as amended by this
Amendment, is hereby ratified by Landlord and Tenant and Landlord and Tenant
hereby agree that the Lease, as so amended, shall continue in full force and
effect.

 

10.          Miscellaneous.

 

10.1        Voluntary Agreement.  The parties have read this Amendment and on
the advice of counsel they have freely and voluntarily entered into this
Amendment.

 

2

--------------------------------------------------------------------------------


 

10.2        Attorneys’ Fees.   If either party commences an action against the
other party arising out of or in connection with this Amendment, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees and costs of suit.

 

10.3        Successors.  This Amendment shall be binding on and inure to the
benefit of the parties and their successors.

 

10.4        Counterparts.   This Amendment may be signed in two (2) or more
counterparts.  When at least one such counterpart has been signed by each party,
this Amendment shall be deemed to have been fully executed, each counterpart
shall be deemed to be an original, and all counterparts shall be deemed to be
one and the same agreement.

 

[Signatures Appear On Following Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.

 

 

LANDLORD:

 

 

 

 

 

MARRIOTT PLAZA ASSOCIATES L.P.,

 

 

a California limited partnership

 

 

 

 

 

By:

Menlo Equities Associates IV LLC,

 

 

 

a California limited liability company

 

 

 

Its General Partner

 

 

 

 

 

 

By:

Menlo Equities LLC,

 

 

 

 

a California limited liability company

 

 

 

 

Its Manager

 

 

 

 

 

 

By:

Diamant Investments LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

Its Member

 

 

 

 

 

 

By:

/s/ Richard J. Holmstrom

 

 

 

 

Richard J. Holmstrom, Manager

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

COMMERCE ONE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Print Name:

Charles D. Boynton

 

 

Its:

Director of Finance

 

 

 

 

 

By:

 

/s/ Brian Griggs

 

 

Print Name:

Brian Griggs

 

 

Its:

Authorized Representative

 

 

4

--------------------------------------------------------------------------------